Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. The title recites a generic information processing device and method, but the claims are directed towards using genetic programming to generate partial layers for a machine learning model. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Genetic Programming for Partial Layers of a Deep Learning Model.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites “the at least one processor to execute the output.” It is unclear what it means to execute an output. As generally understood in the art, a processor 
Regarding Claim 3, it is rejected as being dependent on a rejected base claim.
Regarding Claim 5, it recites “the evaluation of each partial layer includes evaluating the deep learning model into which the partial layer is incorporated for each epoch, and ending learning of the deep learning model when an evaluation value becomes lower than in a previous epoch” (emphasis added). There has been no previous mention of any epochs, so it is unclear what is meant by “each epoch.” In a similar manner, the term “a previous epoch” is indefinite because there has been no clear recitation of any epochs or a sequence of epochs.
Regarding Claim 7, it recites “wherein the genetic programming generates a new partial layer by increasing the probability of mutation applied to the partial layer as an evaluation value of the partial layer is lower” (emphasis added). The term “the probability of mutation lacks antecedent basis because there is no previous mention of mutation or a probability of mutation. It is also unclear what is being mutated. In addition, the phrase “as an evaluation value of the partial layer is lower” is confusing and seems incomplete. It is unclear what value or quantity is being evaluated. And the term “lower” implies a comparison, but the claim does not recite anything that the value is being compared to.
Regarding Claim 8, it recites “the number of repetitions of a search.” This lacks antecedent basis because there has been no previous mention of a number of repetitions of a search. The present claim also recites “the probability of crossover” and “the probability of mutation.” These terms also lack antecedent basis, so it is unclear what they refer to.

Allowable Subject Matter
Claims 1, 4, 6, and 9-10 are allowed. Liang et al. (U.S. 2018/0114115) teaches a system and method that uses a genetic algorithm to evolve genomes of neural networks that are made up of submodules. But the genetic algorithm in Liang appears to generate populations of individual neural networks; it does not generate new submodules (partial layers in the language of the applicant’s claims), nor does it incorporate the partial layers into a template in the manner recited by independent claims 1, 9, and 10. Hamada et al. (U.S. 2017/0154260) teaches a genetic algorithm that generates multiple neural networks over many epochs. It keeps the number of layers in each neural network constant, but does not create partial layers in a gene pool. Dean et al. (U.S. 2019/0370659) teaches a genetic algorithm that optimizes a neural network architecture and sets a minimum and maximum size of a population, but its population consists of complete neural networks; it does not generate partial layers. Worzel (U.S. Patent 6,327,582) teaches methods for using genetic programming for software design, including setting an initial gene pool size.
Claims 2-3, 5, and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The present claims contain allowable subject matter by virtue of their dependence on allowable claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129